DETAILED ACTION
This action is a response to an application filed on 6/28/22 in which claims 1-30 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 13-16, 18 and 23-30is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (EP 3 860 279 A1), herein Tang
	As to claim 1, Tang teaches an1AAsAAto a;dkljf apparatus for wireless communications implemented by a first user 2equipment (UE), comprising: 
	3a processor, memory coupled with the processor (Tang Fig. 3 storage unit (memory) and control unit (processor)); and
	 5instructions stored in the memory and executable by the processor to cause the 6apparatus to (Tang [0164] a computer program to cause the hardware to perform the functions of the invention): 
	7transmit, to a set of second UEs, a slot format indication for a set of 8slots that indicates respective operation modes for sidelink communications in a set of 9slots, each operation mode selected from a set of operation modes (Tang [0096] terminal devices may share the slot format of their own devices with each other [0093] slot format including DL and UL (operation mode)); and 
	10communicate with one or more second UEs of the set of second UEs in 11one or more slots of the set of slots based at least in part on the transmitting the slot 12format indication (Tang [0096] the terminal may share information using PSDCH)

	As to claim 13, Tang teaches an1AAsAAto a;dkljf apparatus for wireless communications implemented by a second 2user equipment (UE), comprising:
	 3a processor, memory coupled with a processor (Tang Fig. 3 storage unit (memory) and control unit (processor));  and
	 5instructions stored in the memory and executable by the processor to cause the 6apparatus to (Tang [0164] a computer program to cause the hardware to perform the functions of the invention): 

	7receive, from a first UE, a slot format indication that indicates 8respective operation modes for sidelink communications in a set of slots, each operation mode selected from a set of operation modes (Tang [0096] terminal devices may share the slot format of their own devices with each other [0093] slot format including DL and UL (operation mode)) and
	 10communicate, based at least in part on the receiving the slot format 11indication, with the first UE in one or more slots of the set of slots based at least in 12part on a first operation mode corresponding to a first subset of the set of slots and a 13second operation mode corresponding to a second subset of the set of slots (Tang [0096] the terminal may share information using PSDCH and [0093] the link supports a slot format including SL (sidelink))

	As to claim 26, Tang teaches a method for wireless communications implemented by a first user 2equipment (UE), comprising: 
	3transmitting, to a set of second UEs, a slot format indication for a set of slots 4that indicates respective operation modes for sidelink communications in a set of slots, each 5operation mode selected from a set of operation modes (Tang [0096] terminal devices may share the slot format of their own devices with each other [0093] slot format including DL and UL (operation mode)) and 
	6communicating with one or more second UEs of the set of second UEs in one 7or more slots of the set of slots based at least in part on the transmitting the slot format 8indication (Tang [0096] the terminal may share information using PSDCH and [0093] the link supports a slot format including SL (sidelink))  

	1 As to claim 29, Tang teaches a1AAsAAto a;dkljf method for wireless communications implemented by a second user 2equipment (UE), comprising: 
	3receiving, from a first UE, a slot format indication that indicates respective 4operation modes for sidelink communications in a set of slots, each operation mode selected 5from a set of operation modes (Tang [0096] terminal devices may share the slot format of their own devices with each other [0093] slot format including DL and UL (operation mode)) and 
	6communicating, based at least in part on the receiving the slot format 7indication, with the first UE in one or more slots of the set of slots based at least in part on a 8first operation mode corresponding to a first subset of the set of slots and a second operation 9mode corresponding to a second subset of the set of slots (Tang [0096] the terminal may share information using PSDCH and [0093] the link supports a slot format including SL (sidelink))1
	As to claim 2, Tang teaches the1As to apparatus of claim 1, wherein the instructions are further 2executable by the processor to cause the apparatus to:
	 3generate an array indicating the set of slots and the respective operation 4modes, wherein the slot format indication comprises the array (Tang [0098] the terminal shares the symbol information for sidelink transmissions in the form of bitmap in the Fig. 1 the terminal devices shares [11111111110000] for the upper figure [TTTTTTTTTTRRRR])

		Claims 14, 27 and 130 are rejected for the same reasons stated in claim 2.
1
	As to claim 3, Tang teaches the1As to apparatus of claim 1, wherein the instructions are further 2executable by the processor to cause the apparatus to: 
	3transmit a first sidelink transmission to a second UE of the set of second UEs 4in one or more slots of a first subset of the set of slots based at least in part on a first 5operation mode corresponding to the first subset (Tang [0096] the terminal may share the information using PSDCH [0093] the link supports a slot format including SL (sidelink))

		Claims 15 and 128 are rejected for the same reasons stated in claim 3.
1
	1 As to claim 4, Tang teaches the1As to apparatus of claim 3, wherein the instructions are further 2executable by the processor to cause the apparatus to: 
	3receive a second sidelink transmission from the second UE of the set of 4second UEs in one or more slots of a second subset of the set of slots based at least in part on 5a second operation mode corresponding to the second subset (Tang [0111] UE selects the resource and data transmission the UE then transmits the data using the selected resource)

	Claim 16 is rejected for the same reasons stated in claim 4.

	1 As to claim 5, Tang teaches the1As to apparatus of claim 1, wherein the instructions are further 2executable by the processor to cause the apparatus to:
	 3transmit the slot format indication in a sidelink control information message (Tang [0096] when performing notification of the slot format information the terminal device may perform notification using the PSCCH (control channel (sidelink control information message))

	Claim 18 is rejected for the same reasons stated in claim 5.

	As to claim 11, Tang teaches apparatus of claim 1, wherein the slot format indication for the set 2of slots indicates respective operation modes for a set of subbands in each slot of the set of 3slots (Tang [0098] the terminal shares the symbol information for sidelink transmissions in the form of bitmap in the Fig. 1 the terminal devices shares [11111111110000] for the upper figure [TTTTTTTTTTRRRR])
	Claim 23 is rejected for the same reasons stated in claim 11.

	1 As to claim 12, Tang teaches apparatus of claim 1, wherein the instructions are further 2executable by the processor to cause the apparatus to: 3transmit the slot format indication in each sub-channel of a set of sub- 4channels Tang [0098] the terminal shares the symbol information for sidelink transmissions in the form of bitmap in the Fig. 1 the terminal devices shares [11111111110000] for the upper figure [TTTTTTTTTTRRRR])
	Claim 24 is rejected for the same reasons stated in claim 12.11
	1As t As to claim 25, Tang teaches the apparatus of claim 13, wherein the instructions are further 2executable by the processor to cause the apparatus to: 3receive the slot format indication in a medium access control control element, 4a radio resource control message, or any combination thereof (Tang [0095] notification of slot format is by RRC)  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 10, 17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang and Leyh et al. (WO 2020/064176 A1), herein Leyh.
	1AsAsAS As to claim 6, Tang teaches the apparatus of claim 5, 

	Tang does not teach

	wherein the instructions are further 2executable by the processor to cause the apparatus to: 
	3append the slot format indication to control information in the sidelink control 4information message based at least in part on determining that a modulation and coding 5scheme for the sidelink control information message is compatible with transmitting the slot 6format indication

	However Leyh does teach 

	wherein the instructions are further 2executable by the processor to cause the apparatus to: 
	3append the slot format indication to control information in the sidelink control 4information message based at least in part on determining that a modulation and coding 5scheme for the sidelink control information message is compatible with transmitting the slot 6format indication (Lehy page 17 second paragraph control information comprises MCS and slot format indication)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Tang with Leyh because Leyh teaches us control information may request feedback such as ack, nack, more data or switching-grants (Leyh page 32 second paragraph)


	1As tAs As to claim 7, the combination of Tang and Leyh teach the apparatus of claim 5, wherein the sidelink control information 2message comprises an indication of the slot format indication (Tang [0096] when performing notification of the slot format information the terminal device may perform notification using the PSCCH (control channel (sidelink control information message)) and a network identifier 3associated with the first UE and the set of second UEs (Leyh page 32 case 2 slot frame indication with a new or modified SCI with SFI_XX_RNTI (network identifier))

	
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Tang with Leyh for the same reasons stated in claim 6.

	
	As to claim 10, Tang teaches the apparatus of claim 1, wherein the instructions are further 2executable by the processor to cause the apparatus to:
	Tang does not teach
	 3transmit, to the set of second UEs, a feedback indication that indicates a fourth subset of the set of slots for feedback associated with the sidelink communications; and Attorney Docket No. PS631.01 (107922.1608)Qualcomm Ref. No. 206610 
	53 5communicate the feedback with one or more second UEs of the set of second 6UEs in one or more slots of the fourth subset based at least in part on a respective operation 7mode for each slot of the fourth subset and the transmitting the feedback indication.  

	However Leyh does teach

	3transmit, to the set of second UEs, a feedback indication that indicates a fourth subset of the set of slots for feedback associated with the sidelink communications (Leyh page 32 case 2: tail control information feedback loop information slot frame indicator with a new or modified SCI including configuration on the next slots) ; and Attorney Docket No. PS631.01 (107922.1608)Qualcomm Ref. No. 206610 
	53 5communicate the feedback with one or more second UEs of the set of second 6UEs in one or more slots of the fourth subset based at least in part on a respective operation 7mode for each slot of the fourth subset and the transmitting the feedback indication (Leyh page 32 case 2: tail control information feedback loop information slot frame indicator with a new or modified SCI including configuration on the next slots);
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Tang with Leyh because Leyh teaches us control information may request feedback such as ack, nack, more data or switching-grants (Leyh page 32 second paragraph)
1
	As to claim 17, the combination of Tang and Jeong teach the1As toAAAAA apparatus of claim 13, wherein the instructions are further 2executable by the processor to cause the apparatus to: 3enter a sleep mode in at least a portion of a slot of the second subset based at 4least in part on the determining the second operation mode (Jeong [0040] send DRX indication, cycle and wake-up duration information is sent via a SCI (sidelink control message) and [0024] the UE may enter a sleep state during the non-monitoring resources))   and 
	5refrain from communicating with the first UE in at least the portion of the slot 6of the second subset based at least in part on the entering the sleep mode (Jeong [0040] send DRX indication, cycle and wake-up duration information is sent via a SCI (sidelink control message) and [0024] the UE may enter a sleep state during the non-monitoring resources))    

		It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tang with Jeong for the same reasons stated in claim 8.1

	1Aa As to claim 19, the combination of Tang and Leyh teach the apparatus of claim 18, wherein the sidelink control information 2message comprises an indication of the slot format indication and a network identifier 3associated with the first UE and the second UE (Leyh page 32 case 2 slot frame indication with a new or modified SCI with SFI_XX_RNTI (network identifier))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Tang with Leyh for the same reasons stated in claim 6.


	As to claim 21, the combination of Tang and Leyh teach the apparatus of claim 13, wherein the instructions are further 2executable by the processor to cause the apparatus to: 3receive, from the first UE, a feedback indication that indicates a fourth subset 4of the set of slots for feedback associated with the sidelink communications (Leyh page 32 case 2: tail control information feedback loop information slot frame indicator with a new or modified SCI including configuration on the next slots);
 and 5communicate the feedback with the first UE in one or more slots of the fourth 6subset based at least in part on the respective operation mode for each slot of the fourth subset and the receiving the feedback indication (Leyh page 32 case 2: tail control information feedback loop information slot frame indicator with a new or modified SCI including configuration on the next slots);
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tang with Leyh, for the same reasons stated in claim 10.

Claim(s) 8, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang and Jeong et al. (WO 2018/064477), herein Jeong.

	As to claim 8, Tang teaches the apparatus of claim 1, 

	Tang does not teach 
	wherein the instructions are further 2executable by the processor to cause the apparatus to:
	
	However Jeong does teach

	 3refrain from communicating with the set of second UEs in one or more slots of 4a third subset of the set of slots based at least in part on a third operation mode corresponding 5to the third subset (Jeong [0040] send DRX indication, cycle and wake-up duration information is sent via a SCI (sidelink control message) and [0024] the UE may enter a sleep state during the non-monitoring resources))  

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Tang with Jeong, because Jeon teaches us the UE can skip some downlink channels to improve batter performance (Jeong [0013])

	1As to claim 9, the combination of Tang and Jeong teach the apparatus of claim 7, wherein the instructions are further 2executable by the processor to cause the apparatus to:
	 3deactivate one or more transmission components at the first UE in the one or 4more slots of the third subset based at least in part on the identifying the third operation 5mode, 	wherein the refraining from communicating with the set of second UEs in the one or 6more slots of the third subset is further based at least in part on the deactivating the one or 7more transmission components (Jeong [0040] send DRX indication, cycle and wake-up duration information is sent via a SCI (sidelink control message) and [0024] the UE may enter a sleep state during the non-monitoring resources))  
 
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tang with Jeong for the same reasons stated in claim 8.


	1As t As to claim 20, the combination of Tang and Jeong teach the apparatus of claim 13, wherein the instructions are further 2executable by the processor to cause the apparatus to: 3enter a sleep mode in at least a portion of a slot of a third subset of the set of 4slots based at least in part on a third operation mode corresponding to the third subset (Jeong [0040] send DRX indication, cycle and wake-up duration information is sent via a SCI (sidelink control message) and [0024] the UE may enter a sleep state during the non-monitoring resources))   and 5refrain from communicating with the first UE in at least the portion of the slot 6of the third subset based at least in part on the entering the sleep mode (Jeong [0040] send DRX indication, cycle and wake-up duration information is sent via a SCI (sidelink control message) and [0024] the UE may enter a sleep state during the non-monitoring resources))   

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang, Leyh and Jeong.

	1As  As to claim 22, the combination of Tang, Jeong and Leyh teach the apparatus of claim 21, wherein the instructions are further 2executable by the processor to cause the apparatus to: 3refrain from communicating the feedback with the first UE in a first slot of the 4fourth subset based at least in part on the respective operation mode for the first slot (Jeong [0040] send DRX indication, cycle and wake-up duration information is sent via a SCI (sidelink control message) and [0024] the UE may enter a sleep state during the non-monitoring resources)) ; and 5communicate the feedback with the first UE in a second slot of the fourth 6subset based at least in part on the respective operation mode for the second slot Leyh page 32 case 2: tail control information feedback loop information slot frame indicator with a new or modified SCI including configuration on the next slots);
  
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tang with Jeong for the same reasons stated in claim 8 and with Leyh, for the same reasons stated in claim 10.







Conclusion
1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467